Citation Nr: 1432369	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-16 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Propriety of the termination of VA pension benefits based on fugitive felon status from December 1, 2003 to December 17, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from March 1992 to March 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) that reinstated payments for the Veteran's non-service connected pension benefits effective December 17, 2008.  As the Veteran resides in Nevada, the Reno RO has jurisdiction over his case.  

The issue has been recharacterized to comport with the evidence of record.

This case was previously before the Board in May 2013; the Board remanded the case in order that the Veteran could be scheduled for a hearing.  He testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2014; a transcript of that hearing is in the Veteran's file. 


FINDINGS OF FACT

1.  The Veteran was the subject of a July 2002 arrest warrant from the state of Massachusetts on the charge of larceny.  

2.  After the Veteran was informed by VA of the existence of this warrant, he traveled to Massachusetts to address the matter; consequently, the warrant was recalled in December 2008.  

3.  The evidence does not reflect that the Veteran was either fleeing to avoid prosecution or custody or confinement after conviction for a felonious offense, or attempting to commit a felonious offense, or that the Veteran was violating a condition of probation or parole imposed for commission of a felony.
CONCLUSION OF LAW

The termination of VA pension benefits from December 1, 2003 to December 17, 2008, on the basis of his being classified as a fugitive felon was improper.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.666(e) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pension benefits are not payable on behalf of a Veteran for any period during which he is a "fugitive felon."  38 C.F.R. § 3.666(e).  The term "fugitive felon" means a person who is a fugitive by reason of (a) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit a criminal offense, which is a felony under the laws of the place from which the person flees, or (b) violating a condition of probation or parole imposed for commission of a felony under a Federal or State law.  Id.; see also 38 U.S.C.A. § 5313B.  

While the term fugitive is not specifically defined by the governing statute and regulation, Black's Law Dictionary (8th Ed. 2004) defines fugitive as a person who flees or escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding.

The Veteran filed a claim for nonservice-connected pension benefits in December 2003; his claim was granted in a March 2004 rating decision.  

In October 2006, VA's Inspector General learned that the Veteran was the subject of an outstanding larceny warrant from Massachusetts.  VA informed the Veteran of this fact in a December 2007 letter.  This letter also informed him that his benefits could be terminated.  In August 2008, VA informed the Veteran that his pension benefits had been terminated effective December 1, 2003, as the warrant for his arrest was still outstanding.  This letter also informed the Veteran that he would be required to repay benefits that he had already received.  

In December 2008, the warrant was recalled.  The listed reason for recall reads "case disposed."  In a February 2009 letter, the Veteran stated that he traveled to Massachusetts to resolve the matter; he stated that the warrant was recalled as a case of mistaken identity.  

In an April 2009 decision, VA reinstated the Veteran's pension benefits effective December 17, 2008, the date that the warrant was recalled.  This letter further notified him that his payments would be reduced to recoup benefits paid to him during the period VA deemed him a fugitive felon.  The Veteran filed a notice of disagreement with the decision to withhold funds in May 2009; the RO issued a statement of the case in January 2010.  The Veteran thereafter filed a timely substantive appeal.  

At his May 2014 hearing, the Veteran stated that, after being informed of the outstanding warrant, he traveled to Massachusetts to resolve the matter.  He stated that a former friend had given the Veteran's name when the friend was suspected of stealing from a department store.  He stated that, when he explained the situation to Massachusetts authorities, they recalled the warrant immediately.  

Given this history, the Board finds no reason that the Veteran should be classified as a fugitive felon.  The only section of the regulation potentially applicable here pertains to fleeing to avoid prosecution.  There is, however, no evidence that the Veteran fled Massachusetts in an effort to avoid the warrant for his arrest.  The Veteran has presented credible evidence that he did not know of the warrant prior to being informed by VA.  Rather than "fleeing to avoid prosecution," upon being informed of the warrant by VA, the Veteran returned to Massachusetts to resolve the matter, a fact corroborated by the dismissal of the warrant.  

The file contains a January 2010 Report of Contact with the Clerk of the Worcester District Court.  The RO notes that the Veteran's case was "disposed" after the Veteran paid his court costs.  The RO further notes that the Veteran was given until February 2009 to pay some fees associated with his case and that, when he did not pay them, another warrant was issued.  If this were the case, the Veteran would be, again, a fugitive felon not entitled to receive pension payments

In February 2014 the RO received a copy of the March 2013 cancellation of the March 2009 warrant.  Significantly between January 2010 and February 2014, the RO did nothing with respect to the March 2009 warrant.  A page by page search of the Veteran's claim file has not turned up a copy of the 2009 warrant; has not turned up any indication that the RO stopped or attempted to stop further payments to the Veteran because of that warrant; and has not turned up anything that indicates that the RO did anything with respect to follow up with the court or notification to the Veteran prior to January 2014.

The lack of any action by the RO for four years in the face of this "information" from the Worcester District Court in January 2010 is inexplicable.  As the RO has not seen fit to act on the Report of Contact, neither will the Board.

A person fleeing prosecution or an arrest would not willingly return to the state of jurisdiction in order to resolve the matter.  The Board finds that the Veteran did not engage in the intentional act of fleeing from prosecution, and the termination of the Veteran's VA pension benefits during the period in question was improper.  The Veteran is entitled to a full restoration of benefits from December 1, 2003 to December 17, 2008.  


ORDER

The termination of VA pension benefits based on fugitive felon status from December 1, 2003 to December 17, 2008, was improper, and nonservice-connected pension benefits for this period are reinstated.  All benefits withheld between December 2003 and December 2008  must now be paid, and VA must refund any amount withheld from the Veteran's pension benefits since December 2008.  


____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


